department of the treasury internal_revenue_service washington d c j tax exempt and government entities uniform issue list jan - tep ray uk attention legend entity a order b church c state d plan x entity e directory f committee g entity h dear this is in response to correspondence dated date as suppiemented by correspondence dated march april and date submitted on your behalf by your authorized representatives concerning whether plan x qualifies as a church_plan under sec_414 of the internal_revenue_code code the following facts and representations have been made on your behalf page entity a is a not-for-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 entity a was formed by order b a religious community of church c entity a incorporated under civil law pursuant to the laws of state d on june order b is a congregation of church c women religious on november began its ministry to the sick and needy in state d by caring for patients and families in their own homes and the homes of order b members this relationship provided opportunity for prayer and spiritual guidance as integral parts of their healing mission within years of their arrival order b had built hospitals in state d order b on june the members of order b who settled in state d entity e incorporated under civil law pursuant to the laws of state d as a not-for-profit corporation called entity a according to its articles of incorporation entity a operates exclusively for religious charitable educational and scientific purposes within the meaning of sec_501 of the code entity a’s bylaws state that the purpose of entity a is to own purchase possess manage and provide real_estate for the housing maintaining and operating of convents and other homes and accommodations for entity e and offices for the administration of and to administer the religious charitable eleemosynary and educational works of entity e the vows rules regulations and procedures now or hereafter made or promulgated according to the general constitutions and statutes of entity e provides that its members are the members of entity e in all its branches endeavors and departments and to fulfill entity a’s bylaws also entity a is controlled and managed by a board_of directors who are members of entity e and who are elected to certain positions pursuant to entity e’s general constitutions and the statutes of entity e entity a order b and entity e are listed in the most recent directory f the official directory of church c effective july entity a established plan x as a new retirement savings_plan for the benefit of its employees and the employees of participating affiliates no employees of any for-profit entities affiliated with entity a are eligible to participate in plan x there are currently no affiliates participating in the plan all of the employees participating in plan x are employees of entity a pursuant to sec_1 of plan x entity a intended that contributions under plan x would be used for the benefit of participants and their beneficiaries would be excluded from the gross_income of participants in accordance with sec_403 of the code and would otherwise satisfy all of the requirements of sec_403 sec_1 also states that it is understood that plan x is a church_plan as provided under sec_414 of the code and accordingly is not subject_to the employee_retirement_income_security_act_of_1974 in a meeting of its board_of directors entity a created committee g the specific powers and duties of committee g are outlined in section b of plan x committee g has the sole responsibility for the administration of plan x participant claims and appeals and general legal compliance and is responsible for overseeing and reviewing the investment of plan x assets the board_of directors of entity a appoints the members and chairperson of committee g may remove members of committee g and in its discretion reer appoint successors to fill any vacancies the members of committee g may be officers directors employees or agents of entity a the chairperson of committee g is required to report at least annually to the board_of directors of entity a the principal purpose of committee g is the management and administration of plan x concurrent with this ruling_request it has been represented that entity a changed its name to entity h based on the above a ruling is requested that plan x constitutes a church_plan under e of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if convention or association of churches it shares common religious bonds and convictions with that church or in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 entity a is an organization described in sec_501 of the code which is exempt from tax under sec_501 entity a was formed by order b a religious community of church c the entire membership of entity a is composed of entity e members who are entity a is controlled and managed by a the members of order b who settled in state d page board_of directors who are members of entity e and who are elected to certain positions pursuant to entity e’s general constitutions and the statutes of entity e in addition entity a is listed in directory f the official directory of church c the internal_revenue_service has determined that any organization that is listed in directory f shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code the members of committee g may be officers directors employees or agents of entity a the chairperson of committee g is required to report at least annually to the board_of directors of entity a the principal purpose of committee g is the management and administration of plan x in view of the stated purposes of entity a its structure its actual activities and its recognized status within church c entity a employees meet the definition of sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church_or_convention_or_association_of_churches however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches in this regard plan x is administered by committee g the specific powers and duties of committee g are outlined in plan x the principal purpose of committee g is the management and administration of plan x appointed by the board_of directors of entity a which also appoints successors to fill any vacancies and may remove members all of the members of committee g are therefore the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly plan x is maintained by an organization that is controlled by or associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of plan x for the provision of retirement benefits for the employees of entity a and their beneficiaries accordingly with respect to your ruling_request we conclude that plan x constitutes a church_plan under sec_414 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling expresses no opinion with respect to whether plan x satisfies the requirements of sec_403 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives should you have any concerns regarding this letter please contact idf at - sincerely my es employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
